               Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO




 COCO RICO, LLC                                         CIVIL NO.

 Plaintiffs,                                            JURY DEMAND
 v.

 UNIVERSAL INSURANCE COMPANY

Defendants.


                                        COMPLAINT


TO THE HONORABLE COURT:

      COMES NOW Plaintiff, COCO RICO, LLC (“Plaintiff” or “the Insured”), by and

through its undersigned counsel, and before this Honorable Court respectfully allege and

pray:

        1.       This is an action to enforce a commercial business interruption insurance

policy issued by Defendant to the Insured.

                                          I. Parties

        2.      Plaintiff is a Limited Liability Company organized and authorized to

conduct business in Puerto Rico. Plaintiff’s only member, Mr. Richard Hahn, is

domiciled in the state of New York, USA.

        3.      Defendant, Universal Insurance Company (“Universal”) is an insurance

corporation organized and authorized to do business under the laws of the of Puerto

Rico.

                                             1
                 Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 2 of 14



       4.         Universal Insurance has its principal place of business and is incorporated

in Puerto Rico

                                 II. Jurisdiction and Venue

            5.    This Court has personal jurisdiction over the Insured.

            6.    This honorable court has diversity jurisdiction over the instant complaint,

 since the sole member of plaintiff is domiciled in the State of New York , and Universal

 Insurance Company is a Puerto Rico corporation, with principal place of business also in

 Puerto Rico.

            7.    This Honorable Court has subject matter jurisdiction to entertain the

 instant case pursuant to 28 U.S.C. section 1332 because this is a case or controversy

 between citizens of different states and the amount in controversy is in excess of seventy

 five thousand dollars ($75,000.00), exclusive of interest and costs.

            8.    This Court has personal jurisdiction over Universal because it is a Puerto

 Rico corporation with its principal place of business in Puerto Rico.

Venue is proper in the United States District Court for Puerto Rico pursuant to 28 U.S.C.

§1391(a) and (b) because Defendant’s principal place of business is in this district and

because the events and transactions giving rise to this action occurred in this district.

                          III. Tolling of the Statute of Limitations


            9.   A prior complaint was filed by plaintiff against defendant in the Court of

 First Instance, Superior Court of Humacao, case number HU2020cv00745 on August 11,

 2020. Said case was at early stages and was voluntarily dismissed by plaintiff without

 prejudice. The Honorable Superior Court, Humacao Section, due to a petition made by

 plaintiff, issued judgment dismissing the State Court case without prejudice on August

 12, 2021.
                                               2
             Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 3 of 14



                      III. General Allegations Common to All Counts



                                     A. The Property

       10.    Plaintiff, prior to hurricane Maria operated a beverage manufacturing

company in Duque Industrial Park, Lot 1, PR-13 & PR-971, Municipality of Naguabo, PR

00718. Among the products manufactured in the facility is the beverage called Coco

Rico. (hereinafter referred to as “the Property”)




                                       A. The Policy

       11.    On or about May 12, 2017, Universal issued commercial policy number

09-560-000548814-2, effective from May 12, 2017 through May 12, 2018, to the Insured

(the “Policy”).

       12.    The Named Insured under the Policy is Richard Hahn and/or Coco Rico,

LLC.

       13.    The Policy included, inter alia, a (1) Business Income (and Extra Expense)

Coverage Form with an agree value of $750,000.00 per occurrence, and (2) a claims

preparation expense coverage form with Coverage up to $50,000.

                                  i. Business Interruption

       14.    Pursuant to the “Business Income (and Extra Expense) Coverage Form” of

the Policy at Section A(1), the Policy provided coverage for loss of “Business Income” as

described in the Declarations.”

       15.    “Business Income” is defined, in the Business Income (and Extra Expense)

                                            3
                Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 4 of 14



Coverage Form at Section A(1), as “Net Income (Net Profit or Loss before income taxes)

that would have been earned or incurred; and continuing normal operating expenses

incurred, including payroll.”

          16.    “Suspension” is defined, in the Business Income (and Extra Expenses)

Coverage Form at Section F(6), as “the slowdown or cessation of your business

activities.”

          17.     “Operations” is defined, in the Business Income (and Extra Expenses)

Coverage Form at Section F(2), as “business activities occurring at the described

premises.”

                                     ii. Extra Expenses

          18.    Pursuant to the “Business Income (and Extra Expenses) Coverage Form”

of the Policy at Section A(2), the Policy provides coverage for “Extra Expenses.” The

policy also provided for Commercial Extension Endorsement as per the terms of the

policy.

          19.    “Extra Expenses” are defined as “necessary expenses you incur during the

‘period of restoration’ (other than to repair or replace property) that you would not have

incurred if there had been no direct physical loss or damage to property caused by or

resulting from a Covered Cause of Loss” and which are incurred to “(1) avoid or

minimize the ‘suspension’ of business and to continue operations at the described

premises;” or “(2) “minimize the ‘suspension’ of business if you cannot continue

‘operations.’”

          20.    Extra expenses would also include expenses to “to repair or replace

property . . . to the extent it reduces the amount of loss that would be payable under the

[Business Income (and Extra Expenses) Coverage Form.].”

                                             4
               Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 5 of 14



                 iii.   Utility Services – Time Element Endorsement Form

         21.   Pursuant to the “Utility Services – Time Element Form” of the Policy at

Section A, the Policy’s Business Income (and Extra Expenses) Coverage “is extended to

apply to a “suspension” of “operations” at the described premises caused by an

interruption in utility services to that premises.”

                                  B. The Insurance Claim

         22.    On September 20, 2017, Hurricane María struck Puerto Rico as a Category

4 hurricane and caused widespread damage to the island.

         23.    During this time, the Insured’s building located on the Property suffered

direct physical loss because of the windstorm.

         24.    The damages suffered to the Property were of such magnitude that

Universal declared the Property as a total loss.

         25.    The Insured also suffered loss of business income as a result of the

damages to the buildings and business personal property, which forced the suspension

of business activities.

         26. As a result of the above damages, the Insured has also incurred and paid

Extra Expenses, as defined in the Policy, to reduce loss, and expenses to mitigate,

prevent or reduce direct physical loss and expenses in the preparation of its insurance

claim.

         27. The Insured suffered Business Interruption (and Extra Expense) damages in

excess of $900,000, plus claim preparation expenses in excess of $40,000.

                  C. Universal’s Failure to Adjust and Resolve the Claims

         28.    The Insured timely and properly put Universal on notice of its claims for

the losses sustained to its buildings, business personal property, and business income.
                                             5
             Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 6 of 14



       29.    Additionally, the Insured immediately began exhaustive investigation to

document its various damages to support its claims, including obtaining assessments of

the physical damage to the buildings; documenting inventories of damaged business

personal property; and securing calculated evaluations of the business income losses.

       30.    Further, it is undisputed that the policy premiums were fully paid, and that

the Policy was in full force and effect at the time of the loss.

       31.    Nevertheless, Universal has failed to pay the Business Interruption (and

Extra Expense) losses suffered by the Insured which are covered under the Policy as well

as claim preparation expenses incurred.

       32.    Instead, Universal has failed to act reasonably and promptly and/or has

unreasonably delayed adjusting the Business Interruption (and Extra Expense) claim.

       33.    Universal has also not acted in good faith to make a rapid, fair, and equitable

adjustment of the Business Interruption (and Extra Expense) claims when responsibility

is clearly present, nor the payment of the claim preparation expenses.

       34.    Plaintiff timely and properly put Universal on notice of a comprehensive

Business Income (and Extra Expense) Loss Evaluation report claim.

       35.    Plaintiff timely and properly disclosed to Universal numerous documents

regarding the Business Income (and Extra Expense) losses and submitted to Universal

a vast number of documents that were demanded.

       36.    After providing additional information and documentation to Universal, as

well as a supplemental documentation showing that the total loss income suffered by the

Insured was in excess of $900,000.00, Universal advised of its position that the

Insured suffered business income and extra expense damages of only $203,338.59.

       37.    As of the filing of the lawsuit, the business interruption claim remains

                                              6
             Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 7 of 14



              unresolved.

       38.    As stated above, Universal has undermined the reality of the damages

suffered by Insured. Universal’s valuation of the damages suffered by the Insured is

entirely unreasonable, and is clearly against the term of the insurance contract and

applicable Puerto Rico Law and regulations.

                                 D.       Notice of Claim

       39.    Universal, by its actions, has violated provisions of the Puerto Rico

Insurance Code and has undertaken unfair claim adjustment practices including, but

not limited to, the following:

              a. unreasonably, inadequately and improperly investigating the Insured’s

                 claims and requests for insurance coverage;

              b. unreasonably delaying payment of the claim at issue after numerous

                 legitimate requests and communications from the Insured and its

                 representatives;

              c. unreasonably delaying its response to legitimate requests and

                 communicationsfrom Plaintiffs and their representatives;

              d. failing to produce information it obtained on the property and the

                 claim after numerous legitimate requests and communications from

                 the Insured and its representatives;

              e. failing to pay the Insured’s insurance coverage claim on the basis of the

                 size and type of claim, rather than on the particular facts of the claim.

              f. violating applicable statutory provisions governing the business of

                 insurance, including Puerto Rico Insurance Code 26 L.P.R.A. §§ 2702;

                 2716(a), (b), and (f);
                                              7
Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 8 of 14



 g. committing unfair and deceptive acts and practices in the handling of

    the Insured’s claims, including but not limited to misrepresenting that

    it would act expeditiously to resolve the claims, that it was actively

    investigating the Insured’s building claim for months and then

    indicating that it was assigning a new expert to reevaluate from the

    beginning, and that it was not disputing claims that it ultimately

    disputed in violation of 26 L.P.R.A. § 2716(a);

 h. failing to plan for, adopt and implement reasonable methods for the

    expeditious investigation of claims in violation of 26 L.P.R.A. §

    2716(a)(3).

 i. refusing to pay a claim without carrying out a reasonable

    investigation based on the information available in violation of 26

    L.P.R.A. § 2716(a)(4);

 j. refusing to confirm or deny coverage of a claim within a reasonable

    term afterthe proof of loss and related materials were completed in

    violation of 26

    L.P.R.A. § 2716(a)(5);

 k. failing to attempt in good faith to make a rapid, fair and equitable

    adjustment of a claim when responsibility was clearly present in

    violation of 26 L.P.R.A. §2716(a)(6);

 l. compelling the Insured to institute litigation to recover amounts due

    under the terms of a policy, calculating the claim at substantially less

    than the amount which will ultimately be recovered in actions brought,

    and/or by wrongfully failing to pay the claim in violation of 26 L.P.R.A.

                              8
Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 9 of 14



    § 2716(a)(7);

 m. attempting to settle a claim for less than the amount to which the

    claimant or insured is reasonably entitled, in violation of 26 L.P.R.A. §

    2716(a)(8);

 n. refusing to settle rapidly when Universal’s responsibility is clearly and

    reasonably established under at least part of the coverage for the

    purpose of inducing Plaintiffs to settle under another part of the

    coverage of the Policy in violation of 26 L.P.R.A. § 2716(a)(12);

 o. refusing to offer a reasonable explanation of the terms of the Policy with

    regard to the facts and the law applicable so as to refuse a claim or an

    offer of transaction in violation of 26 L.P.R.A. § 2716(a)(13);

 p. delaying an investigation or the payment of the claim by requiring the

    Insured to submit substantially the same supporting documentation

    multiple times in violation of 26 L.P.R.A. § 2716(a)(14);

 q. failing to pay the claim on the pretext of insufficient information when

    the same was and/or could have been acquired by Universal and their

    representatives through regular investigation methods in violation of

    26 L.P.R.A. §2716(a)(17);

 r. requiring unreasonable conditions in order to conduct or delay the

    claim adjustment in violation of 26 L.P.R.A. § 2716(a)(20);

 s. failing to investigate, adjust and resolve Plaintiffs’ claims, including

    any undisputed part thereof, in the shortest reasonable period of time

    within ninety (90) days after submission and/or, upon information or belief,

    failing to maintain documents attesting to the existence of a just cause to

                                9
             Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 10 of 14



                  exceed this timeperiod in violation of 26 L.P.R.A. § 2716(b); and

               t. refusing to issue payments corresponding to items of the claim in

                  which there is no controversy and refusing to pay additional advances

                  and/or pay part of the claim, despite the fact that the Insured provided

                  Universal with all the documentation required in the Policy in violation

                  of 26 L.P.R.A. § 2716(f).



       40.     As a result of the actions, lack of actions by, and lack of compliance with

policy terms by Universal, the Insured had no choice but to institute the current legal

process. Universal is obligated to pay plaintiff the amount owed as per the policy plus

reasonable attorneys’ fees.

     BREACH OF CONTRACT AND DAMAGES ARISING THEREOF

       41.     Plaintiff reincorporates by reference the allegations set forth in

Paragraphs 1through 40 above.

       42.     Universal issued the Policy to the Insured and, pursuant to the terms of

the Policy, agreed to pay the Insured the agreed value to compensate for all lost business

income; and to reimburse all extra expenses paid and/or incurred, which losses are

covered under the Policy, as aresult of direct physical loss, including an additional utility

services endorsement.

       43.     Pursuant to the terms of the Business Income (and Extra Expense)

Coverage Form and the Utility Services Endorsement, the Policy provides coverage for

loss of “business income you sustain due to the necessary ‘suspension’ of your

‘operations’ during the ‘period of restoration’ . . . caused by direct physical loss of or

damage to property at premises which are described in the Declaration.” “Business

                                              10
            Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 11 of 14



Income” is defined, in the same form, as “Net Income (Net Profit or Loss before income

taxes) that would have been earned or incurred; and continuing normal operating

expenses incurred, including payroll.”

      44.     Additionally, pursuant to the Business Income (and Extra Expenses)

Coverage Form at Section A(2), the Policy also provides coverage for “extra expenses,”

which are defined as “necessary expenses you incur during the ‘period of restoration’

that you would not have incurred if there had been no direct physical loss or damage to

property caused by or resulting from a Covered Cause of Loss.” Under Section A(2)(b),

extra expenses include expenses to “(1) [a]void or minimize the ‘suspension’ of business

and to continue operations at the described premises or at replacement premises or

temporary locations, including relocation expenses and costs to equip and operate the

replacement location or temporary location” and to “(2) [m]inimize the ‘suspension’ of

business if you cannot continue ‘operations.’”

      45.     As such, there should be no dispute that there is coverage under the Policy

for the Business Interruption (and Extra Expense) claims, and claim preparation

expenses.

      46.     The Insured has satisfied all conditions for coverage under the Policy.

      47.     Despite coverage under the Policy, Universal has breached its contractual

obligations to the Insured by underestimating Insureds damages and refusing to pay for

all business income and extra expenses losses suffered as a result of Hurricane María

and claim preparation expenses.

      48.     As a direct and proximate result of Universal’s breaches, the Insured has

been deprived of the benefit of insurance coverage for which it paid substantial

premiums and has suffered substantial direct and consequential damage, including loss

                                            11
              Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 12 of 14



 of the amount of its damages that should have been paid under the Policy as well as

 costs, expenses, and legal fees.

        49.     Consistent with the foregoing and in view of Universal’s breaches of its

 contractual obligations, the Insured seeks the entry of an order for specific compliance

 with the agreements under the Policy, and the payment of late interest accrued and yet

 to be accrued.

        50.     Art. 1054 of the Civil Code, 31 L.P.R.A. § 3018, in effect at the time of the

 loss, provides that “[t]hose who in fulfilling their obligations are guilty of fraud,

 negligence, or delay, and those who in any manner whatsoever act in contravention of

 the stipulations of the same, shall be subject to indemnify for the losses and damages

 caused thereby.”

      51.       Article 1054, ante, obligates the parties to fulfill the promises to which they

agreed to be bound, particularly when the parties have agreed contractually.

        52.     Two types of damages can be considered in a claim for contractual

 damages, as provided by Art. 1059 of the Civil Code, which provides that “[i]ndemnity for

 losses and damages includes not only the amount of the loss which may have been

 suffered, but also that of the profit which the creditor may have failed to realize,

 reserving the provisions contained in the following sections.” 31 L.P.R.A. § 3023.

        53.     In this case, Universal’s contractual breach in unreasonably delaying the

 adjustment and payment of the Claim has caused further damages to the Insured

 estimated in excess of $250,000.00.

        54.     Therefore, the Insured also requests all damages stemming from

 Universal’s breach of contract, to compensate for all lost business income; and to

 reimburse all extra expenses paid and/or incurred by the Insured, which losses are

                                               12
             Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 13 of 14



covered under the Policy, all of which were foreseeable to Universal at the time it

entered into the Policy with the Insured. The insured also requests that defendant also

be ordered to pay all claim preparation expenses, as per the insurance policy in effect at

the time of the loss.

       55.     Plaintiff requests a jury trial in all matters so triable.

     WHEREFORE, The Insured requests that judgment be entered in their favor and

against Defendants, Universal, as follows:

       (a) awarding the Insured the covered business income and extra expenses losses

suffered, as per the policy limits, $750,000.00

       (b) awarding the Insured compensatory and consequential damages in an amount

in excess of $250,000.00;

       (c) awarding the Insured the policy covered claim preparation expenses in the

amount of $50,000.00

       (d) awarding the Insured pre-and post-judgment interest and the costs and

expenses incurred in bringing this action, including reasonable attorneys’ fees; and (c)

awarding the Insured such other and further relief as the Court may deem just and

proper.




                                               13
            Case 3:21-cv-01390 Document 1 Filed 08/20/21 Page 14 of 14



        In San Juan, Puerto Rico this 20th day of August, 2021.

RIVERA-ASPINALL, GARRIGA
& FERNANDINI, PSC
1647 Calle Adams, Summit Hills
San Juan, Puerto Rico 00920
Tel. 787 792 8644
Fax (787)792-6475

S/Eduardo R. Jenks Carballeira
EDUARDO R. JENKS CARBALLEIRA
USDC PR No. 300110
edjneks@yahoo.com

S/ Julián R. Rivera Aspinall
Julian R. Rivera Aspinall
USDC PR No. 208506
aspinall@ragflaw.com




                                           14
